DETAILED ACTION
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to applicant communication filed on April 06, 2022. Claims 1, 7 and 13 were previously amended. Claims 1-17 are pending. Claims 1, 7 and 13 are independent form are presented for examination.

Response to Argument
2	Applicant’s arguments filed on April 06, 2022 have been fully considered and persuasive. Therefore, the previous office action has been withdrawn, however, with further consideration, a new ground(s) of rejection has been made in the current rejections.

Claim Rejections - 35 USC § 102
3	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4	Claims 1, 2 and 7-9, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiscock et al. (Hiscock, hereinafter) (U.S. Patent Application Publication No. 2015/0365314 A1).
Regarding claim 1, Hiscock discloses a validation controller ([0018], controlling system, Fig. 1) comprising:
a processing resource ([0052]; processing resource 802, Fig. 8); and
a memory resource ([0052]; memory resources 804, Fig. 8) storing machine readable instructions to cause the processing resource to:
determine functional capabilities for a topology that includes a plurality of devices to be configured by the validation controller ([0036]- [0037]; the process will further determine (410) whether the current topology should obtain additional network components to implement the desired topology. If more network components are desired, the process includes adding (412) more network components…topology’s functional capabilities are determined), wherein determining the functional capabilities for a topology is accomplished without accessing individual devices of the plurality of devices ([0036]; The desired topology description may be obtained from an outside source);
compare a configuration element for the plurality of devices to the functional capabilities for the plurality of devices ([0037]; The process also includes reading (404) a current topology and determining (406) whether the current topology description and the desired topology description match);
validate the configuration element based on the comparison ([0037]; process also includes reading (404) a current topology and determining (406) whether the current topology description and the desired topology description match if the desired topology and the current topology match, then the process ends (408));
when a conflict is identified between the configuration element and the functional capabilities, modify the topology such that the functional capabilities match the configuration element and the configuration element is validated ([ 0037]; On the other hand, if the desired topology and the current topology do not match, the process will further determine (410) whether the current topology should obtain additional network components to implement the desired topology. If more network components are desired, the process includes adding (412) more network components); and 
after configuration element is validated (e.g. at 406 and/or 410), push (assigning) the configuration element to the plurality of devices ([0037]- [0038]; process also includes assigning (414) roles to the components of the current network topology to implement the desired topology. Such roles may include forwarding control plane policies, other roles, or combinations thereof).

Regarding claim 2, Hiscock further teaches the validation controller of claim 1, wherein the plurality of devices include network devices within a network hierarchy ([0026] & [0048]; the central controller to communicate with interconnected network devices. Multiple Spanning Tree Protocol (MSTP) may be implemented to provide separate spanning trees to each VLAN and control the topology of each VLAN to best meet the traffic needs).

As for independent claim 7, the limitations of claim 7 are similar to the limitations of claim 1 above. Hiscock further discloses a non-transitory machine readable storage medium ([0053]; memory resources (804) include a computer readable storage medium that contains computer readable program code to cause tasks to be executed by the processing resources (802)). Therefore, the limitations of claim 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 8, Hiscock teaches the non-transitory machine readable storage of claim 7, further including instructions to modify the proposed configuration state for a network device from the plurality of network devices when the proposed configuration state for the network device conflicts with a functional capability of the network device ([ 0037]; On the other hand, if the desired topology and the current topology do not match, the process will further determine (410) whether the current topology should obtain additional network components to implement the desired topology. If more network components are desired, the process includes adding (412) more network components).

Regarding claim 9, Hiscock further teaches the non-transitory machine readable storage of claim 7, wherein the configuration element is a previously unpushed configuration element for the plurality of network devices ([0028]; general description of the desired topology is used to create the initial structure, set parameters in existing control plane implementations, and to deploy any appropriate additional control plane implementations…to establish control plane configurations to support long and short term network circumstances).



Regarding claim 13, Hiscock further teaches the method, comprising:
determining, at a validation controller, a network topology that includes a plurality of network devices with corresponding functional capabilities ([0036]- [0037]; the process will further determine (410) whether the current topology should obtain additional network components to implement the desired topology. If more network components are desired, the process includes adding (412) more network components…topology’s functional capabilities are determined), wherein determining the network topology is accomplished without accessing individual network devices of the plurality of network devices ([0036]; The desired topology description may be obtained from an outside source);
determining, at the validation controller, a context of the network topology devices ([0037] & [0018]; reading (404) a current topology and determining (406) whether the current topology description);
generating a configuration element for the network topology based on the determined plurality of network devices and corresponding functional capabilities ([0037] & [0018]; reading (404) a current topology and determining (406) whether the current topology description);
validating, at the validation controller, the configuration element by comparing the functional capabilities of the plurality of network devices to a proposed configuration state of each of the plurality of network devices ([0037]; process also includes reading (404) a current topology and determining (406) whether the current topology description and the desired topology description match if the desired topology and the current topology match, then the process ends (408));
when the configuration element is not validated, altering, at the validation controller, the network topology such that the functional capabilities of the plurality of  network devices match the proposed configuration state for the plurality of network devices, wherein the configuration element is validated ([ 0037]; On the other hand, if the desired topology and the current topology do not match, the process will further determine (410) whether the current topology should obtain additional network components to implement the desired topology. If more network components are desired, the process includes adding (412) more network components); and 
after configuration element is validated (e.g. at 406 and/or 410), pushing (assigning), at the validation controller, the configuration element to the plurality of devices ([0037]- [0038]; process also includes assigning (414) roles to the components of the current network topology to implement the desired topology. Such roles may include forwarding control plane policies, other roles, or combinations thereof).

Regarding claim 15, Hiscock further teaches the method of claim 13, wherein pushing the configuration element includes applying a configuration state to each of the plurality of network devices ([0037]- [0038]; process also includes assigning (414) roles to the components of the current network topology to implement the desired topology. Such roles may include forwarding control plane policies, other roles, or combinations thereof).



Regarding claim 16, Hiscock further disclose when the configuration element is not validated, altering, at the validation controller, the network topology such that the functional capabilities of the plurality of  network devices match the proposed configuration state for the plurality of network devices, wherein the configuration element is validated([ 0037]; On the other hand, if the desired topology and the current topology do not match, the process will further determine (410) whether the current topology should obtain additional network components to implement the desired topology. If more network components are desired, the process includes adding (412) more network components).

Regarding claim 17, Hiscock further discloses when the configuration element is not validated, altering, at the validation controller, the network topology such that the functional capabilities of the plurality of  network devices match the proposed configuration state for the plurality of network devices, wherein the configuration element is validated([ 0037]; On the other hand, if the desired topology and the current topology do not match, the process will further determine (410) whether the current topology should obtain additional network components to implement the desired topology. If more network components are desired, the process includes adding (412) more network components).





Claim Rejections - 35 USC § 103
5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6	Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiscock et al. (Hiscock, hereinafter) (U.S. Patent Application Publication No. 2015/0365314 A1) in view of Farrell et al. (Farrell, hereinafter) (U.S. Patent Application Publication No. 2019/0317828 A1).	
Regarding claim 4, Hiscock discloses claim 1, but Hiscock fails to fully disclose the limitations of claim 4.
However, Farrell in analogous art, teaches the validation controller of claim 1, including instructions to cause the processing resource ([0062]; executing, by a processor) to also modify the configuration element ([0316] & [0062]; physical or logical configuration change) when the conflict is identified between the configuration element and the functional capabilities ([0316]-[0317]; Examine changes to the physical or logical configuration... These can occur when: A physical CP is added or removed (functional capabilities change) from the configuration). 


It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Farrell to the system of Hiscock in order to optimize a dynamic conflict resolution in a network system by reconfiguring system components following a change in system components.

Regarding claim 5, Hiscock fails to fully disclose the limitations of claim 5. 
However, Farrell further teaches the validation controller of claim 1, further comprising instructions to cause the processing resource to modify logical connections ([0317] & [0062]; change is logical partition or connection) between the plurality of devices to modify the topology when the conflict is identified between the configuration element and the functional capabilities ([0316] & [0317]; Examine changes to the physical or logical configuration to determine if a topology change is needed. These can occur when: A physical CP is added or removed from the configuration A logical CP is added or removed from the configuration).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Farrell to the system of Hiscock in order to optimize a dynamic conflict resolution in a distributed network system by reconfiguring system components network connection paths.





Regarding claim 6, Hiscock fails to fully disclose the limitations of claim 5. However, Farrell further teaches wherein the plurality of devices are disconnected ([0317]; removed cp) from a network when validating the configuration element ([0316] & [0317]; Examine changes to the physical or logical configuration to determine if a topology change is needed. These can occur when: A physical CP is added or removed from the configuration A logical CP is added or removed from the configuration).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Farrell to the system of Hiscock in order to optimize a dynamic conflict resolution in a distributed network system by reconfiguring system components.

7	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hiscock et al. (Hiscock, hereinafter) (U.S. Patent Application Publication No. 2015/0365314 A1) in view of Viswanath (U.S. Patent Application Publication No. 2004/0019670 A1) further in view of Gray et al. (Gray, hereinafter) (U.S. Patent Application Publication No. 2016/0241442 A1)
Regarding claim 3, Hiscock discloses the limitations of claim 1. 
But Hiscock doesn’t explicitly disclose wherein validating the configuration element includes a syntax validation, a semantic validation, and a platform-limit validation of the plurality of devices.
However, Viswanath in analogous art, teaches wherein validating the configuration element includes a syntax validation, a semantic validation, and a platform-limit validation of the plurality of devices ([0058] & [0023]-[0024]; semantic verification and syntactic validation mechanism for configuration data and different device systems). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Viswanath to the system of Hiscock in order to optimize a dynamic administration for a distributed network systems.
But Hiscock in view of Viswanath doesn’t explicitly disclose wherein validating the configuration element includes a platform-limit validation of the plurality of devices.
However, Gray in analogous art, teaches wherein validating the configuration element includes a syntax validation, a semantic validation, and a platform-limit validation of the plurality of devices ([0050] & [0078]; network device 120 may include a trusted platform module (TPM) 230 in communication with processor 200 and memory 210 over an interconnect 240. The TPM 230 comprises a digital certificate 250 including a serial number and/or MAC address of network device 120. Certificate 250 may be used to verify to cloud-based service 110 of FIG. 1 that a provisioning request is from a validated network device, Fig. 7). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Gray to the system of Hiscock in order to optimize a dynamic administration for a distributed network system using device type compatibility as a parameter.





8	Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hiscock et al. (Hiscock, hereinafter) (U.S. Patent Application Publication No. 2015/0365314 A1) in view of Datla et al. (Datla, hereinafter) (U.S. Patent Application Publication No. 2006/0015591 A1).
Regarding claim 10, Hiscock doesn’t teach the non-transitory machine readable storage of claim 7, wherein instructions to receive the network topology includes instructions to receive configuration lines from a plurality of sources that include context for the plurality of network devices.
However, Datla in analogous art, teaches the non-transitory machine readable storage of claim 7, wherein instructions to receive the network topology (managed network 410) includes instructions to receive configuration lines from a plurality of sources that include context for the plurality of network devices ([0040]; auto learning logic 404 receives configuration commands that are entered through user input 411, interprets responses that are received from managed devices 412A, 412B, such as syntax errors, semantic errors, or acceptance of the commands, and builds a knowledge base 408 that defines a correct syntax of configuration for the devices, organized by device type, Fig. 4 and 6). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Datla to the system of Hiscock to optimize a dynamic administration for a distributed network system using device type compatibility as a parameter.

Regarding claim 11, Hiscock fails to teach the limitation of claim 11. However, Datla further discloses wherein the context for the plurality of network devices includes a type of network device (device type, [0040]), a software version utilized by the network device (version 12.2, Fig. 6, for example) and device groups within the plurality of network devices ([0042]; The configuration editor 406 can push the same configuration file to each device in a group of devices based on capabilities). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Datla to the system of Hiscock to optimize a dynamic administration for a distributed network system using device type compatibility as a parameter.

Regarding claim 12, Hiscock fails to teach the limitation of claim 12. However, Datla further teaches the non-transitory machine readable storage of claim 7, comprising instructions executable by the computer processor to retrieve previously validated configuration elements that include corresponding configuration lines and context for the plurality of network devices ([0040]; auto learning logic 404 receives configuration commands that are entered through user input 411, interprets responses that are received from managed devices 412A, 412B, such as syntax errors, semantic errors, or acceptance of the commands, and builds a knowledge base 408 that defines a correct syntax of configuration for the devices, organized by device type, Fig. 4 and 6). 

It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Datla to the system of Hiscock to optimize a dynamic administration for a distributed network system using device type compatibility as a parameter.

Regarding claim 14, Hiscock doesn’t teach the method of claim 13, wherein validating the configuration element includes validating a configuration line corresponding to the plurality of network devices.
However, Datla in analogous art, teaches wherein validating the configuration element includes validating a configuration line corresponding to the plurality of network devices ([0040]; auto learning logic 404 receives configuration commands that are entered through user input 411, interprets responses that are received from managed devices 412A, 412B, such as syntax errors, semantic errors, or acceptance of the commands, and builds a knowledge base 408 that defines a correct syntax of configuration for the devices, organized by device type, Fig. 4 and 6). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Datla to the system of Hiscock to optimize a dynamic administration for a distributed network system using device type compatibility as a parameter.



Conclusion
9	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU HABTEMARIAM whose telephone number is 571-272-8373.  The examiner can normally be reached on Monday-Friday 8:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/M. H./
Melaku Habtemariam
Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445